EXHIBIT 10.20
Compensation Arrangements


The Registrant's Board of Directors determined that the performance of the
organization in 2012 did not meet the criteria established by the Frozen Food
Express Industries, Inc. Amended 2005 Executive Cash Bonus Plan; therefore no
cash bonuses would be paid to the Named Executive Officers, as indicated in the
table below.  The Company implemented a three-year succession plan in 2010 which
included a compensation study completed by PricewaterhouseCoopers, LLC under
which the Board of Directors determined a Long-Term Incentive Grant ("LTI")
would be awarded in restricted stock under the Frozen Food Express Industries,
Inc. Amended and Restated 2005 Stock Incentive Plan subject to three-year
vesting to the Named Executive Officers, as indicated in the table below.
Executive Name and Position
 
Cash Bonus
   
LTI Restricted Stock Grant (in shares)
 
S. Russell Stubbs, President and Chief Executive Officer
 
$
-
     
54,700
 
John Hickerson, Executive Vice President and Chief Operating Officer
 
$
-
     
48,000
 
John McManama, Senior Vice President and Chief Financial Officer
 
$
-
     
25,700
 




